After full consideration in banc of the evidence as stated in the opinion of the Court of Appeals, we are of opinion that the question of the defendant's guilt or innocence was for the jury; therefore the Circuit Court did not err in refusing the defendant's written affirmative charge. We are further of opinion that the Circuit Court did not commit reversible error in overruling the defendant's objection to the question put to defendant's witness on cross-examination.
Writ granted.
Reversed and rendered.
All Justices concur; KNIGHT, J., not sitting.